Whitfield, J.,
dissenting.
A tax deed, the description in which is void at the common law, might be upheld, under the statute, if there be “enough in the description to be applied,' ’ by parol testimony, “ to a particular tract of land.” There must, in such case — the case of a tax deed in which the description was void at common law — be furnished by the deed or assessment roll some clue which, when followed by the aid of parol testimony, will conduct certainly to, and identify, the land. Code 1880, § 491 (code 1892, §3776); Dodds v. Marx, 63 Miss., 443. Such is the statute, and such has been its plain construction. I agree, therefore, that, if parol testimony had been offered to identify the land, it should have been received, and the land, doubtless, could thus have been identified. Without such testimony (none of which was offered), the tax deed is clearly void for uncertainty in the description. We have not before us, therefore, a case where parol proof was offered, but simply and merely a case where the tax purchaser stands squarely upon the description in his deed. The tract of land is conceded in the record to embrace but 280 acres, not 320. It is not, therefore, the whole of the east half of section 32. As the case must stand, then, upon the description in the deed, and upon that alone, what is that description? It is this: “E. -J- west of Bowie, sec. 32, T. 5 N., R. 13 W.” This is the exact description in the tax deed and on the assessment roll. This de*76scription means, clearly and indisputably, not the whole of the east half, but that part of the east half which is west of Bowie. Now, looking to the deed alone, which 280 of the 320 acres constituting the east half does the deed or roll mean ? Again, that part of the east half of section 32 west of Bowie. Bowie what ? Bowie river ? Bowie town ? Bowie farm ? It fits one, as well as another. Is it possible that any court could fail to hold that this is an ambiguity, which, unaided by parol testimony, renders this deed void? It is said that we take judicial knowledge that there is such a river in the state as Bowie river. Undoubtedly. That is not the point. I presume it is too plain for argument that we do not take judicial knowledge that the word “Bowie,” occurring in a tax collector’s deed, means £ ‘ Bowie river. ’ ’ And yet the whole opinion in chief is built upon the assumption that “ Bowie” means “Bowie river,” though there is no such word as river in the deed or on the roll, and there is no parol testimony that applies to the clue — • ‘ ‘ Bowie ’ ’ — and shows that it meant £ £ Bowie river. ’ ’ Judicial knowledge that there is such a river in the state as Bowie river, is a totally different proposition from the one that, when we find the mere word £ £ Bowie ” in a deed, we j udicially know that means “Bowie river.” It is impossible to state a more palpable misconception. Standing on the description alone, the deed is manifestly void for uncertainty in the description.
The court feels the stress of this argument, and tells us that £ £ the ambiguity has been fully explained and the land certainly and definitely identified.” How? In the mode pointed out by the statute — parol testimony ? Not at all. How, then ? By the description which the complainant gives of his own land! It is the usual description, seen in every bill filed to cancel a cloud upon title, contained, I doubt not, in every such bill ever before this court. The complainant is required by statute (§ 601, code 1892) to deraign his title. He must file as exhibits the deeds containing the description of the land he owns. If he did not, he would be demurred out of court. And yet, *77say the court, if he complies with the law and describes his land, no matter how void the description in the tax deed may be, the court will seize on the good description he”has used in making the usual averment of ownership, and write it in the tax deed, and thereby make the tax deed description perfect. This method of saving the tax deed certainly possesses the merit of simplicity, but does not commend itself to my mind as sound. A tax collector need not trouble about description— he need not put in any description at all.
But, doubting whether this was altogether sound, my brethren insist that the bill avers that “his [complainant’s] lands were sold by the tax collector for such taxes, and bought by the appellants, ’ ’ and say this, too, after just quoting one of the allegagations of the bill — that the lands were ‘ ‘ pretended to be sold and deeded ’ ’ by the tax collector. I deny that there is anywhere in this bill any averment that these lands were sold and deeded by the tax collector. I quote now literally the averments of this bill: “ Your complainant further shows . that, for the fiscal year 1890, the said land in question was, by the tax collector, pretended to be sold . . . and deeded,” etc., as fully appears from a certified copy of said pretended conveyance, filed as Exhibit B, and made a part of this bill.
In paragraph 13 the conveyance is again called a “pretended conveyance, ” and the tax purchase a “ pretended purchase.” So, again, in paragraph 15, and everywhere throughout this bill, from first to last, over and over again, it is charged that the tax collector did not sell these lands, but ‘£ pretended” to sell them; did not make a valid tax deed, but “pretended” to make one. And in paragraph 16 the pleader says: £ £ That said pretended instrument of conveyance in question is void for uncertainty; that the land in question is not described therein; . . . and the said instrument is void and of no effect. ’ ’ I submit that the pleader averred at the outset, as the law required him to do, his ownership, and, of *78course, properly described his land. Turning, then (having deraigned his title, which, of course, also showed a perfect description), to the cloud which he sought to cancel — the tax collector’s deed — he distinctly and positively, over and over, avers that the said tax sale was pretended and void, and the deed pretended and void. And yet, the court say he averred that the tax collector sold the land — that is, validly sold it — and conveyed it; and appellants bought. In other words, the court holds that, when a pleader avers a sale to be pretended, he means that it is real; and when he avers that the tax collector made a pretended conveyance, he means that he made a valid one; and when he avers that the tax deed was void for uncertainty in the description, he means that it contained a good description! Reduced to its last analysis, that, and that only, is the holding of the court. The court takes not the whole bill, and its plain, natural, and inescapable meaning, but, looking to the description at the outset, shuts out all else, and fearlessly jumps clear of all else, to a construction at war with the whole purpose of the bill. I had never supposed before that the £ £ axiomatic ’ ’ proposition that what is averred in the bill, and admitted in the answer, need not be proved, was meant to teach us that the averments of a bill are to be wrenched outright from their plain and necessary meaning and effect, and made, by some artificially magical process, to mean just the opposite. It is curious, too, that no such view was dreamed of below, and that, on the contrary, the defendant, understanding these averments of the bill to mean just what they plainly say, vigorously denies that the sale was pretended, or the conveyance pretended, or the description in the tax deed in need of aid of any kind. The court, feeling, apparently, some qualm still about the certainty of its footing, faintly concedes that £ 1 if there was ambiguity in the description of the land, and the complainant, as he might have done, had averred only that the defendants asserted some claim to the land which ought to be canceled as a cloud upon his title, it would then have devolved *79upon the defendants to have offered parol proof to apply the description of the land on the assessment roll and in the conveyance to the land claimed by the complainant. ’ ’
Now, I earnestly submit that the paragraphs of the bill already quoted show indisputably that the effect of the averments • — the plain and unmistakable effect — is just that which the court say would have been sufficient to put the tax purchaser to parol proof. But that is not all. Here is a paragraph of the bill that certainly leaves no doubt: “That in order that the title to said land in question be freed of said pretended charge, and that your complainant’s title be complete, undisputed and unclouded as before said pretended sale, ’ ’ etc., ‘ ‘ and complainant’s title to same now remains subject to said pretended charge, and is obscured by clouds and suspicion cast on it by said pretended claim of defendants,” etc. Here, then, is the very averment, in substance and essence, which the court say would be sufficient to put the tax purchaser to parol proof!
I submit that to work out from the averments of this bill, filed to cancel this pretended tax title as a cloud, the result the court has reached, is to utterly wrench all these allegations from their natural and necessary meaning, and to do violence to the plainest canons of construction. The complainant is defeated, in short, because the court say he has furnished in the averment of his bill, as to description, a substitute for the parol proof which would have applied the word ‘ ‘ Bowie. ’ ’ But what description ? The description which the statute says may be aided by parol proof is the description in the tax deed.
Now, manifestly, the only ground upon which the conclusion of the court can rest is, that the parol proof is not needed, because the averment in the bill is an averment that the land complainant owns is the land described in the tax deed. But the averment is the direct opposite of this, to wit: that the tax deed does not describe the lands he owns. It is not at all true that because the complainant describes his land properly, and says the tax collector ‘ ‘ pretended ’ ’ to sell ‘ ‘ said lands, ’ ’ and *80‘ ‘ pretended to convey ” “ said lands, ’ ’ by the tax deed, he means to aver, or does, in legal effect, aver, or that it is a fact, that the lands described in the tax deed are identical with the lands of the owner. Non constat but that, in fact, he did sell, and did attempt to describe in the tax deed, other lands than the complainant’s.
The difficulty of maintaining the view of the court becomes most striking when we take the case of the bill filed to cancel a tax deed on the sole ground of the voidness of the description of the land in it. ' Desirous, as I earnestly am, of concurring with my brethren, I cannot conscientiously do so when the difference in opinion amounts to conviction, and, as it does so in this case, I must dissent from the judgment of the court.